Title: To George Washington from William Heath, 8 January 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,
                     Head quarters, Highlands January 8th 1782.
                  
                  I was yesterday honored with yours of the 31st ulto, to which strict attention shall be paid.
                  The letter from the orderly-office with the form of a return, did not come to hand until yesterday.  No time shall be lost in collecting the returns conformably thereto.
                  The small pox spreads and is mortal.  I have directed the inoculation of such as have not had the distemper, to take place immediately.  But it is delayed for the want both of medicine and stores.  Mr Sands has promised to have the latter ready by thursday next; but the hospital is distitute of a sufficiency of the former.  There is a large quantity of medicine in the hands of the clothier, part of which is to be left here if it could be taken without breaking the packages; if not, the orders are most pointed, that the whole be sent on together to Philadelphia.  We shall have about 2000 men to inoculate, and the pox is not of the best kind in the natural way.  It is probable a considerable quantity of medicine will be wanted if it goes to Philadelphia, a proportion must be brought back immediately.  In the interim many brave men may be lost for want of it.  The orders are so positive, and the director of the hospitals being absent, I do not chuse to break in upon the orders of the board of war, and order the packages broken.  But I have taken the resolution, to detain the whole, and to send off this representation by express, with orders to ride day and night.  I request your Excellency will obtain such directions from the war office, or Congress as will afford the necessary relief.  The inclosed letter to doctor Cochran, which I have taken the liberty to put under your cover, will shew what articles are wanted.  I have the honor to be With the highest respect, Your Excellency’s Most obedient Servant
                  
                     W. Heath
                     
                  
               